Exhibit 10.6Vendor Agreement(OS Imaging) MASTER FULFILLMENT SERVICES AGREEMENT This Master Services Agreement between OS Imaging, LLC. (“OSI”), A California Corporationwith offices located at 216 E. Cota, Santa Barbara, CA 93101 and Proton Laboratories Inc. (“Customer”), with offices located at 1135 Atlantic Avenue Suite 101 Alameda, CA 94501 includes the attached Service Supplements, together with any additional Service Schedules mutually agreed upon in writing in the future (collectively, the “Agreement”). 1. Services.OSI will provide the services described in Attachment A - Services Supplement (“Services”) attached hereto. OSI will not be required to provide any services not explicitly set forth in the Services Supplements attached hereto. 2. Term.
